United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-4156EM
                                   _____________

Helga Gallop,                           *
                                        *
                   Appellant,           *
                                        *
       v.                               *
                                        * Appeal from the United States
Secretary of the United States          * District Court for the Eastern
Department of the Army; Unknown         * District of Missouri.
Commander, United States Army           *
Finance and Accounting Center; United *         [UNPUBLISHED]
States Department of Justice, Janet     *
Reno, United States Attorney General, *
                                        *
                   Appellees.           *
                                  _____________

                            Submitted: January 7, 1999
                                Filed: January 19, 1999
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Helga Gallop appeals the district court's dismissal for lack of jurisdiction of
Gallop's suit against the Secretary of the Army and others. Having carefully reviewed
the record, we conclude the district court correctly determined it lacked subject matter
jurisdiction. Accordingly, we affirm. See 8th Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-